                     UNITED STATES DISTRICT COURT
                                FOR THE
                          DISTRICT OF VERMONT

CHOOSECO LLC,                   )
                                )
           Plaintiff,           )
                                )    Case No. 2:19-cv-08
                                )
NETFLIX, INC.,                  )
                                )
            Defendant.          )

                          OPINION AND ORDER

     Plaintiff Chooseco, a Vermont-based publishing company, has

brought multiple claims against Defendant Netflix for its alleged

use of Chooseco’s word mark CHOOSE YOUR OWN ADVENTURE in the

dialogue of its film Black Mirror: Bandersnatch. Chooseco’s

Amended Complaint includes actions for trademark infringement,

unfair competition, false designation of origin, dilution under

the Lanham Act and unfair competition under Vermont common law.

Now before the Court is Netflix’s motion to dismiss Chooseco’s

complaint for failure to state a claim upon which relief can be

granted.   For the reasons set forth below, Defendant’s motion to

dismiss is denied.

                          Factual Background

I.   Chooseco’s Books and Trademarks

     Chooseco is the current publisher of CHOOSE YOUR OWN

ADVENTURE books.   ECF No. 14 at ¶ 11.   The book series employs an

interactive narrative structure that allows “the reader [to]

act[] as the story’s protagonist and make[] choices to determine
the narrative’s plot and ending.”        Id. at ¶ 13.     Each choice the

reader makes leads to a different page in the book, creating

“multiple potential endings at various points.”           Id.

      CHOOSE YOUR OWN ADVENTURE books “are one of the bestselling

children’s series of all time,” with over 265 million copies

sold, and were “widely read in the 1980s and 1990s.”            Id. at ¶

14.   Their popularity remains, with more than 620,000 copies

printed for distribution in the United States within the last

year alone.   Id.   Currently, Chooseco’s target demographic for

these books “is primarily children and young adults between seven

and fourteen years old.”    Id.   As one of its main marketing

strategies, Chooseco attempts to tap into the nostalgia of

“adults who read the books when they were young” to entice them

into buying CHOOSE YOUR OWN ADVENUTRE books for their children.

Id.

      Chooseco owns a federally registered trademark for the word

mark CHOOSE YOUR OWN ADVENTURE.     Id. at ¶ 1.     This mark covers

various types of media including books and movies.           Id. at ¶ 16.

For example, Chooseco has licensed the mark for a board game and

currently has an option contract with Twentieth Century Fox to

develop an interactive film series based on the books.           Id. at ¶

18.   In addition, Chooseco owns and operates a website that

provides interactive games and has partnered with Audible to

release interactive audiobooks.        Id. at ¶¶ 19-20.


                                   2
      Chooseco has also consistently used certain elements in its

trade dress for CHOOSE YOUR OWN ADVENTURE books.      Id. at ¶ 12.

Historically, the books featured an illustration surrounded by a

double frame with two separate colors.     Id.   The books now in

print display a frame with only one color but retain the same

shape.   Id.   However, Chooseco has not registered its trade

dress.

      Beginning in 2016, Netflix attempted to purchase a license

to use the word mark CHOOSE YOUR OWN ADVETURE in connection with

various films and cartoons.     Id. at ¶ 21.   Netflix and Chooseco

never reached an agreement regarding the license.      Id.   In fact,

“[o]n at least one occasion before the release of Bandersnatch,

Chooseco sent a written cease and desist request to Netflix

asking Netflix to stop using the CHOOSE YOUR OWN ADVENTURE mark

in its marketing efforts for a different program.”      Id. at ¶ 22.

II.   Netflix and Black Mirror: Bandersnatch

      “Netflix is a popular media . . . company that primarily

offers subscription-based digital video streaming services.”           Id.

at ¶ 23.   Its streaming library includes Black Mirror — “a

speculative fiction anthology series that examines the

relationship between humans and technology.”      Id. at ¶ 25.    On

December 28, 2018, Netflix released Bandersnatch as a part of

this series.    Id. at ¶ 26.   Both Black Mirror as a whole and

Bandersnatch itself contain “dark and violent themes” and are

                                   3
intended for mature audiences.    Id. at ¶ 35.

       Bandersnatch is an interactive film that employs a branching

narrative technique allowing its viewers to make choices that

affect the “plot and ending of the film.”     Id. at ¶ 26.       Viewers

essentially control the protagonist, Stefan Butler.       ECF 18-1 at

4.    Bandersnatch chronicles Butler’s attempts to develop a

videogame based on a fictitious book, also titled “Bandersnatch.”

Id.

       The pivotal scene at issue in this litigation occurs near

the beginning of the film.    ECF No. 14 at ¶ 33.     Butler’s father

remarks that Jerome F. Davies, the author of the fictitious book

in the film, must not be a very good writer because Butler keeps

“flicking backwards and forwards.”     Id. at ¶ 31.     Butler

responds: “No, it’s a ‘Choose Your Own Adventure’ book. You

decide what your character does.”     Id. at ¶ 31-32.    Of note, the

subtitles for the film couch the phrase in quotation marks and

capitalize the first letter of each word.     Id. at ¶ 31.       Chooseco

claims that Netflix “provides its own closed-captioning and

subtitle services.”    Id. at ¶ 33.   Netflix neither confirms nor

denies this point in either its motion to dismiss or its reply

memorandum. See ECF Nos. 18-1, 25.

       To promote Bandersnatch, Netflix employed a similar,

although not exact, trade dress as that used by CHOOSE YOUR OWN

ADVENTURE books in multiple marketing campaigns.        ECF No. 14 at ¶


                                  4
42.   For example, Netflix created a website for Tuckersoft, the

fictional videogame company where Butler developed his videogame.

Id. at ¶ 43.    This website displays multiple fictional videogame

covers that have a “double rounded border element.”      Id. at ¶ 44.

A few of these fictional video game covers also appear in the

film itself.     Id. at ¶ 45.   In addition, Netflix used images of

the videogame covers while promoting Bandersnatch in the United

Kingdom.   Id. at ¶ 47.    It created “several ‘pop up’ storefronts

that were designed to resemble a 1980's videogame store that

appears in the film.”     Id.   Netflix used images of the covers in

these stores and on posters hung “on public streets around the

same time that the pop up storefronts were viewable.”      Id.

Finally, Netflix used the cover for the Bandersnatch videogame as

one of a few thumbnails for the film on its website.      Id. at ¶

46.

III. Chooseco’s Claims and Netflix’s Motion to Dismiss

      Chooseco’s Amended Complaint contains four claims for relief

based on Netflix’s alleged use of the word mark CHOOSE YOUR OWN

ADVENTURE.     Its first cause of action is for federal trademark

infringement under 15 U.S.C. § 1114.      Chooseco alleges that

“Netflix has adopted and is using CHOOSE YOUR OWN ADVENTURE and

an element of its trade dress in a manner that is likely to cause

confusion, and is causing confusion . . . among the general

purchasing public as to the origin and affiliation of Netflix


                                    5
with Chooseco.”   ECF No. 14 at ¶ 58.    Chooseco continues:

“Netflix is likely to deceive the public into believing that the

reference to a “Choose Your Own Adventure” book in the film Black

Mirror: Bandersnatch originates from, is associated with, or is

otherwise authorized by Chooseco.”      Id. at ¶ 59.   Chooseco

asserts that this confusion has damaged its “reputation, good

will, and profits.”   Id.

     Chooseco’s second claim involves federal trademark dilution

under 15 U.S.C. § 1125(c).   Chooseco argues that its trademark is

famous within the meaning of Section 43(c) of the Lanham Act and

that Netflix’s use of the mark harms the reputation and dilutes

the distinctive quality of the mark.     Id. at ¶¶ 66-67.     The third

claim is for unfair competition and false designation of origin

under 15 U.S.C. § 1125(a).   Here, Chooseco states that Netflix

has unlawfully offered for sale a product containing Chooseco’s

trademark—creating an “express and implied representation that

the product originates from, is associated with, or is otherwise

authorized or endorsed by Chooseco.”      Id. at ¶¶ 74, 76.   It

argues that “Netflix has consciously and deliberately sought to

capitalize on the distinctive quality and fame of Chooseco’s

trademark and [the] consumer confusion that it has created.”        Id.

at ¶ 75.   Chooseco’s fourth claim is for unfair competition under

Vermont common law.   Chooseco contends that Netflix “intended to

and did trade upon the goodwill associated with Chooseco’s


                                 6
trademark” by “misle[ading] the public into assuming a connection

exists between Chooseco and Netflix.”    Id. at ¶ 84.   It argues

that “Netflix’s actions amount to deception and misappropriation

of the exclusive property owned by Chooseco” and “tarnish[] the

desirable reputation and image associated with Chooseco and

Chooseco’s trademark.”    Id. at ¶¶ 85-86.

                          Standard of Review

       When reviewing Rule 12(b)(6) motions to dismiss, courts must

determine whether a complaint pleads “sufficient factual matter .

. . to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).    To be

facially plausible, a complaint must contain “well-pleaded facts”

that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”    Id. at 678,

679.    A complaint “does not need detailed factual allegations”

but “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.”

Twombly, 550 U.S. at 555; see Iqbal, 556 U.S. at 678.

       In determining the plausibility of a claim, courts assume

that all the factual allegations in the complaint are true.

Iqbal, 556 U.S. at 678.    Moreover, courts view the facts in the

light most favorable to the plaintiff, drawing all inferences in

its favor.    Cohen v. S.A.C. Trading Corp., 711 F.3d 353, 359 (2d


                                  7
Cir. 2013).   However, “pleadings that . . . are no more than

conclusions are not entitled to the assumption of truth.”       Iqbal,

556 U.S. at 679.

                             Discussion

I.   First Amendment Protection From The Lanham Act

     Netflix argues that the First Amendment insulates its use of

Chooseco’s mark from Lanham Act claims because Bandersnatch is an

artistic work.    In Rogers v. Grimaldi, the Second Circuit crafted

a two-part balancing test that addresses unauthorized uses of

trademarks in artistically expressive works.    875 F.2d 994, 999

(2d Cir. 1989).    The Rogers test weighs the public interest in

avoiding consumer confusion against the public interest in free

artistic expression. Id.   Generally, the scales will not tip in

favor of applying the Lanham Act to an expressive work unless: 1)

the disputed use has no artistic relevance to the underlying

work, or 2) if it has some artistic relevance, the use explicitly

misleads as to the source or the content of the work.     Id.

     A.   Bandersnatch is an artistic work

     As a preliminary matter, Chooseco argues that Bandersnatch

is not a purely artistic work.    ECF No. 24 at 19. Chooseco

asserts that “[d]iscovery is needed to determine whether

Bandersnatch is, at least in part, a marketing tool designed to

collect behavioral information on its viewers.”    Id.   It claims

that “Netflix collects data on its viewers’ choices within


                                  8
Bandersnatch, which it may sell in the future or use in its own

marketing of other content to its subscribers or potential

subscribers.”   Id.; ECF No. 14 at ¶¶ 49-51.     It further alleges

that “Netflix may have sold product placement opportunities as a

form of advertisement, which would also suggest the film is not

purely artistic.”   ECF No. 24 at 19.   Ultimately, Chooseco

suggests that the Court should “put a slight thumb on the

trademark owner’s side of the scale when the work at issue is

artistic in part and commercial in part.”      Id. at 20.

     Courts addressing this issue have found that the First

Amendment equally protects works with mixed purposes as those

that are “purely artistic.”    For example, as the Supreme Court

held in Joseph Burstyn, Inc. v. Wilson: “That books, newspapers,

and magazines are published and sold for profit does not prevent

them from being a form of expression whose liberty is safeguarded

by the First Amendment.   We fail to see why operation for profit

should have any different effect in the case of motion pictures.”

343 U.S. 495, 501-02 (1952).    The Court recognized that films are

“a significant medium for the communication of ideas” and their

importance “as an organ of public opinion is not lessened by the

fact” that “their production, distribution, and exhibition is a

large-scale business conducted for private profit.”         Id.   Most

importantly, the Second Circuit developed the Rogers test with

mixed-motive artistic works in mind.    875 F.2d at 997-98


                                  9
(“Titles, like the artistic works they identify, are of a hybrid

nature, combining artistic expression and commercial

promotion.”).

     Chooseco has failed to show that Netflix’s means of deriving

profit from its artistic works should change this analysis and

reduce the First Amendment protections afforded to Bandersnatch.

Nor has Chooseco shown that an artistic work with some commercial

purposes increases the likelihood of consumer confusion.   Thus,

the Rogers test applies to this case and no tinkering with the

ledger is needed.

     B.   Netflix’s Use Has Artistic Relevance

     Under Rogers, “[t]he threshold for ‘artistic relevance’ is

purposely low and will be satisfied unless the use ‘has no

artistic relevance to the underlying work whatsoever.’”    Louis

Vuitton Malletier S.A. v. Warner Bros. Entm’t Inc., 868 F. Supp.

2d 172, 178 (S.D.N.Y. 2012) (quoting Rogers, 875 F.2d at 999)

(emphasis in original); see also E.S.S. Entm’t 2000, Inc. v. Rock

Star Videos, Inc., 547 F.3d 1095, 1100 (9th Cir. 2008) (“the

level of relevance merely must be above zero”).   “[I]t is not the

role of the Court to determine how meaningful the relationship

between a trademark and the content of a literary work must be;

consistent with Rogers, any connection whatsoever is enough for

the Court to determine that the mark’s use meets ‘the

appropriately low threshold of minimal artistic relevance.’”


                               10
Dillinger, LLC v. Elec. Arts Inc., No. 1:09-cv-1236-JMS-DKL, 2011

WL 2457678, at *6 (S.D. Ind. June 6, 2011) (quoting Rogers, 875

F.2d at 999).   Given this low bar, Netflix’s use of Chooseco’s

mark satisfies the artistic relevance prong of the Rogers test.

     The protagonist of Bandersnatch uses CHOOSE YOUR OWN

ADVENTURE to describe the fictitious book he intends to convert

into a videogame.    Both the videogame and the book in the film

have interactive narrative structures that allow the reader or

player to make choices that alter the storyline.    Likewise,

Bandersnatch employs a branching narrative technique that allows

the viewer to make choices throughout the film that directly

affect its plot.    The use of CHOOSE YOUR OWN ADVENTURE has

artistic relevance because it connects the narrative techniques

used by the book, the videogame, and the film itself.    In

addition, taking a broader view of the film reveals that the main

premise of Bandersnatch and Black Mirror is to comment on the

continually-mounting influence technology has on society.      To

this end, Bandersnatch seemingly intends for the viewer’s control

over the protagonist to parallel the ways technology controls

modern day life.    This expands the use’s artistic relevance

because it anchors the fractalized interactive narrative

structure that comprises the film’s overarching theme.

     Netflix’s use of the mark could also have artistic relevance

because the mental imagery associated with the book series


                                 11
promotes the retro, 1980s aesthetic Bandersnatch seeks to elicit.

As Chooseco states, the books were popular and widely read in the

era the film is set.   Netflix’s use of the mark adds to the

setting by referencing a real book series that was popular at the

time.   Courts have found similar arguments persuasive in other

trademark cases applying the Rogers test.   See, e.g., E.S.S.

Entm’t, 547 F.3d at 1097 (stating that using the name of a Los

Angeles strip club had at least some artistic relevance to a

videogame whose goal was to “mimic the look and feel of actual

Los Angeles neighborhoods”); Roxbury Entm’t v. Penthouse Media

Group, Inc., 669 F. Supp. 2d 1170, 1176 (C.D. Cal. 2009)

(“Defendants have . . . demonstrate[ed] at least some

relationship between the mental imagery associated with the term

‘Route 66,’ e.g., road trips, cross-country travel, and the

content of Defendants’ [pornographic] movie.”); Dillinger, 2011

WL 2457678, at *5 (holding that the use of the “Dillinger”

trademark in “The Godfather Games” had “more than zero relevance”

to the videogames because of the gangster era mental imagery

associated with the Dillinger name).

     Chooseco claims that the “mark’s only role in context can be

exploiting the publicity value of associating the film with

Chooseco’s iconic brand.”   ECF No. 24 at 17.   It reiterates

Netflix’s argument that the use “is artistically relevant to the

film because its plot involves the protagonist’s efforts to


                                12
convert the book ‘Bandersnatch’ into a videogame, and the

storytelling structure of the film mirrors the fictional

storytelling structure of the book and videogame.”     Id. at 17-18.

Chooseco argues that “[t]his explanation confirms why the

protagonist refers to the fictional book in that scene, but does

not explain why Chooseco’s unique brand has any artistic

relevance to that scene or the film as a whole.”     Id.    In support

of this contention, Chooseco lists numerous alternative phrases

that Netflix could have used “to convey the concept of an

interactive story without referencing the mark itself.”       Id. at

18-19.    Chooseco concludes that, given these alternatives,

Netflix’s use of its mark adds nothing other than “marketing

power.”    Id. at 19.

     The Second Circuit specifically addressed, and dismissed,

the “alternative avenues” analysis in Rogers. 875 F.2d at 999;

see also Parks v. LaFace Records, 329 F.3d 437, 450-52 (6th Cir.

2003) (finding that the Second Circuit rejected the alternative

avenues test in Rogers).    Emphasizing the detrimental impact of

restricting the use of words, the court stated “[w]e cannot

indulge the facile assumption that one can forbid particular

words without running a substantial risk of suppressing ideas in

the process.”    Rogers, 875 F.2d at 999 (quoting Chen v.

California, 403 U.S. 15, 26 (1971)).    The court found that the

“‘no alternative avenues’ test does not sufficiently accommodate


                                 13
the public’s interest in free expression.”       Rogers, 875 F.2d at

999.    Thus, the existence of alternative phrases does not provide

evidence as to whether the use of Chooseco’s mark has artistic

relevance to Bandersnatch.

       In addition, Chooseco analogizes this case to Parks v.

LaFace Records as support for its contention that Netflix’s use

of its mark holds no artistic relevance.      ECF No. 24 at 11, 19.

Parks involved a song by the rap group OutKast titled “Rosa

Parks.”    329 F.3d at 441.   In this song, OutKast made repeated

references to the phrase “move to the back of the bus” and

claimed that the use of Rosa Parks’ name was metaphorical or

symbolic of that phrase.      Id. at 452.   Rosa Parks sued OutKast

for false advertising under the Lanham Act.       Id.    The district

court applied the Rogers test and granted summary judgment to

OutKast.    Id. at 442.   The Sixth Circuit reversed the district

court’s decision, finding “that the relationship between the

title and the content of the song [was] certainly not obvious

and, indeed, [was] open to reasonable debate.”          Id. at 452

(internal quotation marks omitted).

       Parks seemingly supports Chooseco’s claims.        However, the

tone of the decision suggests that the Sixth Circuit may have

focused more on its aversion to including a civil rights icon in

a rap song with vulgar language than on the purposely low

threshold of the Rogers test’s artistic relevance prong.             See id.


                                   14
at 454 (“[C]rying ‘artist’ does not confer carte blanche

authority to appropriate a celebrity’s name” and “crying ‘symbol’

does not change that proposition.”); id. at 453 (“While

Defendants’ lyrics contain profanity and a great deal of

‘explicit’ language, . . .    they contain absolutely nothing that

could conceivably, by any stretch of the imagination, be

considered, explicitly or implicitly, a reference to courage, to

sacrifice, to the civil rights movement or to any other quality

with which Rosa Parks is identified.”); id. (“In lyrics that are

laced with profanity and in a ‘hook’ or chorus that is pure

egomania, many reasonable people could find that this is a song

that is clearly antithetical to the qualities identified with

Rosa Parks.”) (emphasis in original).      This observation erodes

some of Parks’ persuasiveness as applied to the case at bar.

     In addition, cases with more similar facts support finding

that Netflix’s use of Chooseco’s mark satisfies this prong of

Rogers.    For example, in Louis Vuitton, the Southern District of

New York dismissed a Lanham Act claim involving The Hangover:

Part II.   868 F. Supp. 2d at 174.     In the scene at issue, Alan,

one of the characters, is seen carrying a Diophy bag that “looks

confusingly similar” to a Louis Vuitton bag.      Id. at 178.   Alan

hands this bag to another character and says “[be] [c]areful

[its] a Lewis Vuitton.”    Id.   The court found that Alan’s “remark

to Teddy . . . comes across as snobbish only because the public


                                  15
signifies Louis Vuitton . . . with luxury and a high society

lifestyle.”   Id.   The court continued: “His remark also comes

across as funny because he mispronounces the French ‘Louis’ like

the English ‘Lewis,’ and ironic because he cannot correctly

pronounce the brand name of one of his expensive possessions,

adding to the image of Alan as a socially inept and comically

misinformed character.”    Id.    The court held that these

explanations, coupled with the fact there was no indication the

use was commercially motivated, satisfied Rogers’ artistic

relevance prong.    Id. at 178-79.

      Likely the most factually-analogous case similarly supports

a finding of artistic relevance.         In Fortres Grand Corp. v.

Warner Bros. Entm’t Inc., 947 F. Supp. 2d 922 (N.D. Ind. 2013),

the court dismissed an action under the Lanham against The Dark

Knight Rises.   Id. at 924.      Fortres involved the use of the

plaintiff’s trademark “Clean Slate” in both the movie The Dark

Knight Rises and on fantasy websites created to promote the film.

Id.   The court spent little time on the artistic relevance prong,

stating “[p]art of the plot of The Dark Knight Rises involves

Batman’s promise to another character . . . to procure a software

program called CLEAN SLATE that will erase a person’s criminal

history from every computer database in the world.”         Id. at 932.

(internal quotations removed).      The court found that “there can

be little doubt” this use satisfied the first prong of Rogers.


                                    16
Id.

      Here, the protagonist of Bandersnatch attempts to convert

the fictional book “Bandersnatch” into a videogame, placing the

book at the center of the film’s plot.   Netflix used Chooseco’s

mark to describe the interactive narrative structure shared by

the book, the videogame, and the film itself.    Moreover, Netflix

intended this narrative structure to comment on the mounting

influence technology has in modern day life.    In addition, the

mental imagery associated with Chooseco’s mark adds to

Bandersnatch’s 1980s aesthetic.    Thus, Netflix’s use of

Chooseco’s mark clears the purposely-low threshold of Rogers’

artistic relevance prong.

      C.   Discovery To Determine Explicitly Misleading

      Because the Court has found that there is some artistic

relevance in Netflix’s use of Chooseco’s mark, the First

Amendment will protect the use unless it explicitly misleads as

to the source of the work.   Rogers, 875 F.2d at 999.     Under the

second prong of Rogers, the relevant question is whether the use

“‘induces members of the public to believe [the work] was

prepared or otherwise authorized’ by the plaintiff.”      Louis

Vuitton, 868 F. Supp. 2d at 179 (quoting Twin Peaks Prods., Inc

v. Publ’ns Int’l Ltd., 996 F.2d 1366, 1379 (2d Cir. 1993)).

“This approach takes into account the ultimate test in trademark

law, namely, the likelihood of confusion.”     Cliffs Notes, Inc. v.


                                  17
Bantam Doubleplay Dell Publ’g. Group, Inc., 886 F.2d 490, 495 (2d

Cir. 1989).

     “[T]he finding of likelihood of confusion must be

particularly compelling to outweigh the First Amendment interests

recognized in Rogers.”    Twin Peaks Prods., 996 F.2d at 1379.

“[T]he deception or confusion must be relatively obvious and

express, not subtle or implied.”      6 J. THOMAS MCCARTHY, MCCARTHY

ON TRADEMARKS AND UNFAIR COMPETITION § 31:144.50 (5th ed. Supp.

2019).    This requirement makes the explicitly misleading prong “a

more exacting version of the likelihood-of-confusion test.”

Gordon v. Drape Creative, Inc., 909 F.3d 257, 265, n.7 (9th Cir.

2018); see also Fortres, 947 F. Supp. 2d at 932 (“[T]he fact that

it has to be explicitly misleading makes this a high bar.”)

(emphasis in original).    “Not surprisingly, in most cases in

which a disputed mark was used in the content rather than the

title of an expressive work . . . the results favored the alleged

infringer, on the basis that the use was not explicitly

misleading.”   Michael A. Rosenhouse, Annotation, Protection of

Artistic Expression from Lanham Act Claims Under Rogers v.

Grimaldi, 875 F.2d 994 (2d Cir. 1989), 22 A.L.R. Fed. 3d Art. 4

(2017).

     As an initial matter, the parties dispute whether it is

appropriate for courts to grant a motion to dismiss based on a

Rogers defense.   Chooseco claims that “consideration of a Rogers


                                 18
defense on a motion to dismiss is generally disfavored.”       ECF No.

24 at 10 (citing Sapieyevski v. Live Nation Worldwide, Inc., No.

18-830 (TJK), 2019 WL 1284302, at *4 (D.D.C. Mar. 20, 2019)

(“[C]onsideration of the Rogers defense on a motion to dismiss

appears to be the exception, not the rule.”)).    On the other

hand, Netflix argues that “[c]ourts . . . routinely apply Rogers

and its progeny to grant motions to dismiss Lanham Act claims.”

ECF No. 18-1 at 18 (collecting cases).    The court in Louis

Vuitton directly addressed this issue, finding that “[a]lthough

many courts have considered the Rogers test on a summary judgment

motion, not a motion to dismiss, the circuit has never stated

that a court cannot properly apply the Rogers test . . . on a

motion to dismiss.”   868 F. Supp. at 183.   The court continued:

“In the context of a motion to dismiss, courts have disposed of

trademark claims where simply looking at the work itself, and the

context in which it appears, demonstrates how implausible it is

that a viewer will be confused into believing that the plaintiff

endorsed the defendant's work.”    Id. (collecting cases).

     Here, Chooseco has sufficiently alleged that consumers

associate its mark with interactive books and that the mark

covers other forms of interactive media, including films.      The

protagonist in Bandersnatch explicitly stated that the fictitious

book at the center of the film’s plot was “a Choose Your Own

Adventure” book.   In addition, the book, the videogame, and the


                                  19
film itself all employ the same type of interactivity as

Chooseco’s products.   The similarity between Chooseco’s products,

Netflix’s film, and the fictious book Netflix described as a

“Choose Your Own Adventure” book increases the likelihood of

consumer confusion.    See Gordon v. Drape Creative, Inc., 909 F.3d

257, 268 (9th Cir. 2018) (“[T]he potential for explicitly

misleading usage is especially strong when the senior user and

the junior user both use the mark in similar artistic

expressions.”).

      In addition, Bandersnatch was set in an era when Chooseco’s

books were popular—potentially amplifying the association between

the film and Chooseco in the minds of consumers.    Moreover, the

complaint alleges that Netflix appropriated aspects of Chooseco’s

trade dress “both in the film and its promotion and marketing of

Bandersnatch.”    ECF 14 No. at ¶ 41.   While the link between

Chooseco and the aspects of its trade dress that Netflix

purportedly usurped is not particularly strong, this

consideration adds to a context which may create confusion.

Ultimately, the parties’ arguments regarding the explicitly

misleading prong present a factual dispute, the disposition of

which is premature without the benefit of discovery.

II.   Descriptive Fair Use

      Netflix raises a descriptive fair use defense in addition to

its claims to First Amendment protections.    Descriptive fair use


                                 20
is an affirmative defense that requires a defendant show “that

the use was made (1) other than as a mark, (2) in a descriptive

sense, and (3) in good faith.”     Kelly-Brown v. Winfrey, 717 F.3d

295, 308 (2d Cir. 2013).    To grant a motion to dismiss based on

descriptive fair use, the Court must find that “the facts

necessary to establish the defense are evident on the face of the

complaint.”    Id.   However, the Second Circuit has warned that

generally “fair use . . . requires consideration of facts outside

of the complaint and thus is inappropriate to resolve on a motion

to dismiss.”    Id.; see also 2 J. THOMAS MCCARTHY, MCCARTHY ON

TRADEMARKS AND UNFAIR COMPETITION § 11:49 (5th ed. Supp. 2019)

(“Because classic fair use is an affirmative defense, it is

normally not appropriate for consideration on a . . . motion to

dismiss for failure to state a claim.”).     In this case, the Court

lacks sufficient facts at this stage of the litigation to dismiss

Chooseco’s claims.

     A.   Use Other Than As a Mark

     To “determin[e] whether a particular use is made ‘as a

mark,’ [courts] ask whether the defendant is using the ‘term as a

symbol to attract public attention.’”      Kelly-Brown, 717 F.3d at

306 (quoting JA Apparel Corp. v. Abboud, 568 F.3d 390, 400 (2d

Cir. 2009)).   Courts consider the physical nature and context of

a use to make this determination.      JA Apparel, 568 F.3d at 401;

see also RESTATEMENT (THIRD) OF UNFAIR COMPETITION § 28 cmt. c


                                  21
(1995) (recognizing the relevance of the “physical nature of the

use in terms of size, location, and other characteristics in

comparison with the appearance of other descriptive matter or

other trademarks.”).    Here, the character in Bandersnatch held up

a book and stated, “it’s a ‘Choose Your Own Adventure Book.’”

ECF No. 14 at ¶ 31.    Importantly, the subtitles cabined the

phrase in quotation marks and capitalized the first letter of

each word.   The physical characteristics and context of the use

demonstrate that it is at least plausible Netflix used the term

to attract public attention by associating the film with

Chooseco’s book series.

     B.   Descriptive Sense

     In addition, the Court cannot yet determine whether Netflix

used Chooseco’s mark in a descriptive sense.    Generally, when

courts find that the defendant’s use is descriptive, the phrase

at issue is in common usage.    Kelly-Brown, 717 F.3d at 311.

However, “there is no requirement that a usage be immediately

recognizable as a popular phrase for it to be descriptive” so

long as it describes a characteristic of the defendant’s product.

Id. at 311-12.   That said, courts distinguish between descriptive

and suggestive uses.    A descriptive use imparts information about

a defendant’s product directly, while a suggestive use “requires

some operation of the imagination to connect [the mark] with the

goods.”   Union Carbide Corp. v. Ever-Ready Inc., 531 F.2d 366,


                                 22
379 (7th Cir. 1976).   “[A]s a defendant’s use of a term becomes

less and less purely descriptive, its chances of prevailing on

the fair use defense become less and less likely.”      Fortune

Dynamic, Inc. v. Victoria’s Secret Stores Brand Management, Inc.,

618 F.3d 1025, 1042 (9th Cir. 2010).      Ultimately, the test for

determining the descriptiveness of a use turns on consumer

perception.   Sands, Taylor & Wood Co. v. Quaker Oats Co., 978

F.2d 947, 953-54 (7th Cir. 1992) (“[T]he true test [of

descriptiveness] is one of consumer perception—how is [the term]

perceived by the average prospective consumer?”) (emphasis and

alterations in the original); see also Kelly-Brown, 717 F.3d at

312 (acknowledging the importance of consumer perception in

determining the descriptiveness of a use).

     Here, Netflix argues that it used the phrase “‘Choose Your

Own Adventure’ . . . to describe the branching storytelling

technique used in the fictitious book.”      ECF No. 18-1 at 22

(emphasis removed).    Netflix has not argued that choose your own

adventure is a common phrase, nor can it.      To do so would call

for consideration of facts outside of the complaint.      See

Kelly-Brown, 717 F.3d at 311.   Additionally, choose your own

adventure arguably is not purely descriptive of narrative

techniques—it requires at least some imagination to link the

phrase to interactive plotlines.      Moreover, any descriptive

aspects of the phrase may stem from Chooseco’s mark itself.       In


                                 23
other words, the phrase may only have descriptive qualities

because Chooseco attached it to its popular interactive book

series.   The Court lacks the facts necessary to determine whether

consumers perceive the phrase in a descriptive sense or whether

they simply associate it with Chooseco’s brand.     Thus, it is

inappropriate to grant Netflix’s motion to dismiss based on a

fair use defense.

     C.     Good faith

     The final element of a fair use defense requires that

Netflix show it used Chooseco’s mark in good faith.       The Second

Circuit “equate[s] a lack of good faith with the subsequent

user’s intent to trade on the good will of the trademark holder

by creating confusion as to the source or sponsorship.”       EMI

Catalogue P’ship v. Hill, Holiday, Connor, Cosmopulos Inc., 228

F.3d 56, 66 (2d Cir. 2000).    “Even where there is no direct

evidence of intent, ‘if there is additional evidence that

supports the inference that the defendant sought to confuse

consumers as to the source of the product, . . . the inference of

bad faith may fairly be drawn.’”      Kelly-Brown, 717 F.3d at 312

(quoting EMI Catalogue P’ship, 228 F.3d at 66).     Such evidence

includes the defendant’s prior knowledge of the senior user’s

mark, the availability of alternative terms to describe the

pertinent characteristic, and the placement of the defendant's

own mark.    Id.; EMI Catalogue P’ship, 228 F.3d at 65.


                                 24
     Chooseco’s complaint pleads factual allegations that

preclude granting Netflix’s motion to dismiss.   The complaint

shows that Netflix had prior knowledge of Chooseco’s mark.

Netflix attempted to purchase a license to use the mark in

another context and used the mark to market for a different

program until Chooseco sent a cease and desist letter.   While not

dispositive, Netflix’s prior knowledge supports drawing a

reasonable inference that Netflix intended to trade on the good

will of Chooseco’s brand.   See Kelly-Brown, 717 F.3d at 313 (“[A]

plaintiff may also show absence of good faith where a junior user

had knowledge or constructive knowledge of the senior user’s mark

and chose to adopt a similar mark.”).

     The complaint also alleges that Netflix intentionally copied

aspects of Chooseco’s trade dress in order to create further

confusion regarding the source or sponsorship of the film.    The

complaint claims that Netflix benefited from the confusion and

association with Chooseco’s brand, proffering discussions in the

press and on social media as evidence.   ECF No. 14 at ¶¶ 37-38.

Additionally, Netflix could have used numerous other phrases to

describe the fictitious book’s interactive narrative technique.

See Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d

1415, 1423 (9th Cir. 1984) (“[Defendant’s] choice of the phrase

‘Hi-Res Adventure’ when other phrases were available could

indicate an intent to trade on [plaintiff’s] good will and


                                25
product identity.”).   These factual allegations present at least

a plausible claim that Netflix used Chooseco’s mark in bad faith.

     In sum, the Court has not found that “the facts necessary to

establish the defense are evident on the face of the complaint.”

Kelly-Brown, 717 F.3d at 308.   Rather, Chooseco has pleaded

sufficient factual allegations indicating that it is at least

plausible Netflix used CHOOSE YOUR OWN ADEVENTURE as a mark, in a

non-descriptive sense, and in bad faith.     Thus, in keeping with

the general consensus regarding the descriptive fair use defense,

the Court finds it inappropriate to resolve the issue at this

stage of the litigation.

III. Addition Arguments Regarding Dilution Claim

     Netflix argues that the Court should dismiss Chooseco’s

dilution claims for two additional reasons.     First, Netflix

alleges that “[a] claim for dilution by tarnishment requires that

a plaintiff’s mark be used as a mark or trade name for

defendant’s products, and that any reputational harm to

plaintiff’s mark flow specifically from defendant’s use of the

mark to refer to its own goods.”     ECF No. 18-1 at 31 (emphasis in

original).   Netflix asserts that “Bandersnatch does not use the

phrase ‘Choose Your Own Adventure’ as a source-designator for the

film or the Netflix service.”   Id.    Thus, in Netflix’s view, the

challenged use cannot give rise to a claim for trademark

dilution.


                                26
     This argument is unpersuasive.    Federal law defines dilution

by tarnishment as an “association arising from the similarity

between a mark or trade name and a famous mark that harms the

reputation of the famous mark.”    15 U.S.C. § 1125(c)(2)(C).   “A

trademark may be tarnished when it is linked to products of

shoddy quality, or is portrayed in an unwholesome or unsavory

context, with the result that the public will associate the lack

of quality or lack of prestige in the defendant’s goods with the

plaintiff’s unrelated goods.”     Starbucks Corp. v. Wolfe’s Borough

Coffee, Inc., 588 F.3d 97, 110 (2d Cir. 2009) (quoting Hormel

Foods Corp. v. Jim Henson Productions, Inc., 73 F.3d 497, 507 (2d

Cir. 1996)).   Dilution does not inherently require that this

association result in consumer confusion.     Moseley v. V Secret

Catalogue, Inc., 537 U.S. 418, 427 (2003).

     Chooseco has offered sufficient factual allegations in its

complaint to present a plausible dilution claim.     It alleged that

Netflix used its mark to label the fictitious book at the center

of Bandersnatch’s plot.   Chooseco further alleges that the

association between Chooseco’s mark and Bandersnatch dilutes the

goodwill and marketing value of the mark because of

Bandersnatch’s dark and disturbing content.

     Netflix tries to refute a finding that these allegations

satisfy the pleading requirements of a dilution claim.     It points

out that “[t]he Second Circuit does not recognize an action for


                                  27
dilution where the defendant uses the plaintiff’s mark not to

denote the defendant’s good or services, but rather to identify

goods or services as those of the plaintiff.”    ECF No. 18-1 at 31

(quoting Allied Interstate LLC v. Kimmel A Silverman P.C., No. 12

Civ. 4204 (LTS)(SN), 2013 WL 4245987, at *4 (S.D.N.Y. Aug. 12,

2013)).   However, that is not what Netflix did in this case.

Instead of using Chooseco’s mark to identify Chooseco’s products,

it used Chooseco’s mark in reference to a fictitious book in its

film.   That said, Chooseco’s complaint contains allegations that,

when taken as true, demonstrate that Netflix’s use of Chooseco’s

mark implicates the core purposes of the anti-dilution provision.

See Hormel Foods Corp., 73 F.3d at 507 (“The sine qua non of

tarnishment is a finding that plaintiff’s mark will suffer

negative associations through defendant's use.”); see also New

York Stock Exchange, Inc. v. New York, New York Hotel, LLC, 69 F.

Supp. 2d 479, 491 (S.D.N.Y. 1999), aff’d in part, rev’d in part

293 F.3d 550 (2d Cir. 2002) (“The essence of tarnishment

therefore is . . . the displacement of positive with negative

associations of the mark that . . . reduces the value of the mark

to the trademark owner.”).   Thus, the Court cannot properly

dismiss Chooseco’s dilution claims on this ground.

     Netflix next contends that “the Lanham Act expressly exempts

dilution claims based on a ‘noncommercial use of a mark’ of the

type at issue here.”   ECF No. 18-1 at 31.   This “exemption


                                28
incorporates the concept of commercial speech from the commercial

speech doctrine.”        Mattel, 296 F.3d at 906 (internal quotations

and citation omitted).        “The ‘core notion’ of commercial speech

is that ‘which does no more than propose a commercial

transaction.’”     IMS Health Inc. v. Sorrell, 630 F.3d 263, 274 (2d

Cir. 2010) (quoting Bolger v. Youngs Drug Prods. Corp., 463 U.S.

60, 66 (1983)).        “Outside this so-called ‘core’ lie various forms

of speech that combine commercial and noncommercial elements.”

Bad Frog Brewery, Inc. v. New York State Liquor Auth., 134 F.3d

87, 97 (2d Cir. 1998).        Whether hybrid situations should be

“treated as commercial speech depends on factors such as whether

the communication is an advertisement, whether the communication

makes reference to a specific product, and whether the speaker

has an economic motivation for the communication.”         Id.

     As noted above, Bandersnatch itself clearly falls within the

ambit of protected speech.        However, Netflix’s use of Chooseco’s

mark may qualify as commercial speech.        Chooseco’s complaint

alleges that “Netflix’s motivations in including its mark in the

film were purely economic.”        ECF No. 24 at 29.   In addition, the

use references Chooseco’s most popular product-its interactive

book series.     Id.    The complaint also alleges that Netflix used

elements of Chooseco’s trade dress in its promotion and marketing

of the film.     Id.    Chooseco claims that it may uncover more uses

of its mark or elements of its trade dress in Netflix’s


                                     29
promotions if the Court allows for discovery.      These allegations

satisfy Chooseco’s pleading requirements.

IV.   Unfair Competition Claim

      Netflix contends that Chooseco’s common law cause of action

for unfair competition should be dismissed for the same reasons

as Chooseco’s Lanham Act claims.      Netflix also argues that

Chooseco failed to plausibly plead a likelihood of consumer

confusion.   Because the Court finds that Chooseco has met its

pleading requirements regarding these issues, Chooseco is

entitled to proceed with its unfair competition claim as well as

its Lanham Act causes of action.

                            Conclusion

      For the foregoing reasons, Netflix’s motion to dismiss (ECF

No. 18) is denied.   Chooseco’s motion for leave to file a

surreply (ECF No. 26) is granted.

      DATED at Burlington, in the District of Vermont, this 11th

day of February, 2020.

                          /s/ William K. Sessions III
                          William K. Sessions III
                          District Court Judge




                                 30
